 Case 16-82141       Doc 124      Filed 02/21/19 Entered 02/21/19 10:50:29           Desc Main
                                   Document     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DAVID M. COUZINS                      §       Case No. 16-82141
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 09/12/2016.

       2) The plan was confirmed on 04/28/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          03/01/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 09/06/2017, 05/31/2018, 07/19/2018.

       5) The case was dismissed on 07/19/2018.

       6) Number of months from filing or conversion to last payment: 17.

       7) Number of months case was pending: 29.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $32,600.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
 Case 16-82141       Doc 124      Filed 02/21/19 Entered 02/21/19 10:50:29        Desc Main
                                   Document     Page 2 of 4




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 48,931.00
      Less amount refunded to debtor(s)                         $ 25.01
NET RECEIPTS                                                                    $ 48,905.99



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 1,500.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 4,211.38
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 5,711.38

Attorney fees paid and disclosed by debtor(s):               $ 2,500.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                               Class    Scheduled    Asserted    Allowed         Paid        Paid
DAVID H CARTER                     Lgl       4,000.00    4,000.00    4,000.00    1,500.00        0.00
ATTORNEY SHAUN FULBRIGHT           Uns           0.00         NA          NA         0.00        0.00
BRANCH BANKING & TRUST CO          Uns      58,000.00    9,944.28        0.00        0.00        0.00
CHASE                              Sec       1,000.00         NA          NA         0.00        0.00
CITIMORTGAGE INC.                  Sec       3,000.00    7,224.80        0.00    1,935.96        0.00
CLAGETT ENTERPRISES                Sec       3,000.00         NA          NA         0.00        0.00
SELENE FINANCE LP                  Sec      65,000.00   73,996.79        0.00   19,828.20        0.00
SPECIALIZED LOAN SERVICING         Sec      50,000.00   79,976.20        0.00   21,430.45        0.00
ADVOCATE HEALTH CARE               Uns       1,100.00         NA          NA         0.00        0.00
BECKET & LEE LLP                   Uns       3,407.00    3,644.04    3,644.04        0.00        0.00
CHASE                              Uns       2,265.00         NA          NA         0.00        0.00
DISCOVER BANK                      Uns      12,007.00   12,007.68   12,007.68        0.00        0.00
RESURGENT CAPITAL SERVICES         Uns      17,596.00   18,494.56   18,494.56        0.00        0.00
MIDLAND FUNDING                    Uns       4,955.00         NA          NA         0.00        0.00
PEDIATRIC FACULTY FOUNDATION       Uns         622.00         NA          NA         0.00        0.00
SYNCHRONY                          Uns       7,720.00         NA          NA         0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
 Case 16-82141       Doc 124      Filed 02/21/19 Entered 02/21/19 10:50:29    Desc Main
                                   Document     Page 3 of 4




Summary of Disbursements to Creditors:

                                               Claim            Principal          Interest
                                               Allowed          Paid               Paid
Secured Payments:
      Mortgage Ongoing                             $ 0.00            $ 0.00            $ 0.00
      Mortgage Arrearage                           $ 0.00      $ 43,194.61             $ 0.00
      Debt Secured by Vehicle                      $ 0.00            $ 0.00            $ 0.00
      All Other Secured                            $ 0.00            $ 0.00            $ 0.00
TOTAL SECURED:                                     $ 0.00      $ 43,194.61             $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                 $ 0.00           $ 0.00             $ 0.00
        Domestic Support Ongoing                   $ 0.00           $ 0.00             $ 0.00
        All Other Priority                         $ 0.00           $ 0.00             $ 0.00
TOTAL PRIORITY:                                    $ 0.00           $ 0.00             $ 0.00

GENERAL UNSECURED PAYMENTS:                   $ 34,146.28           $ 0.00             $ 0.00



Disbursements:

       Expenses of Administration              $ 5,711.38
       Disbursements to Creditors             $ 43,194.61

TOTAL DISBURSEMENTS:                                           $ 48,905.99




UST Form 101-13-FR-S (9/1/2009)
 Case 16-82141        Doc 124      Filed 02/21/19 Entered 02/21/19 10:50:29               Desc Main
                                    Document     Page 4 of 4




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
